EXHIBIT 10.J.

 

MENTOR GRAPHICS CORPORATION

FOREIGN SUBSIDIARY EMPLOYEE STOCK PURCHASE PLAN

(as amended as of February 11, 2004)

 

1. Purpose of the Plan. Mentor Graphics Corporation (Company) believes that
ownership of shares of its common stock by employees of its subsidiaries is
desirable as an incentive to better performance and improvement of profits, and
as a means by which employees may share in the Company’s growth and success. The
Company has previously operated its 1989 Employee Stock Purchase Plan (1989
Plan) pursuant to which employees of the Company and designated subsidiaries
have had a similar opportunity to purchase common stock. The purpose of the
Company’s Foreign Subsidiary Employee Stock Purchase Plan (Plan) is to provide
an alternative to the 1989 Plan as a means by which employees of selected
foreign subsidiaries may purchase the Company’s shares and a method by which the
Company may assist and encourage those employees to become shareholders.

 

2. Shares Reserved for the Plan. There are 1,150,000 shares of the Company’s
authorized but unissued or reacquired Common Stock, no par value (Common Stock),
reserved for the Plan. The number of shares reserved is subject to adjustment in
the event of stock dividends, stock splits, combinations of shares,
recapitalizations or other changes in the outstanding Common Stock. The
determination of whether an adjustment shall be made and the manner of any
adjustment shall be made by a compensation committee (Committee) appointed by
the Board of Directors of the Company without any further approval from the
shareholders, which determination shall be conclusive.

 

3. Administration of the Plan. The Plan shall be administered by the Committee.
The Committee may promulgate rules and regulations for the operation of the
Plan, adopt forms for use in connection with the Plan, and decide any question
of interpretation of the Plan or rights arising thereunder. All determinations
and decisions of the Committee shall be conclusive.

 

4. Eligible Employees; UK/France Employees. Except as provided below, all
regular employees of each corporate subsidiary of the Company that is designated
by the Committee as a participant in the Plan (Participating Subsidiary) are
eligible to participate in the Plan. Any employee who would after an offering
pursuant to the Plan own or be deemed (under section 424(d) of the Internal
Revenue Code of 1986, as amended (IRC)) to own stock (including stock that may
be purchased under any outstanding options) possessing 5 percent or more of the
total combined voting power or value of all classes of stock of the Company or,
if applicable, its parent or subsidiaries, shall be ineligible to participate in
the Plan. A regular employee is one who is in the active service of any
Participating Subsidiary on the applicable Offering Date (as defined below),
excluding, however, any employee whose customary employment is 20 or fewer hours
per week or whose customary employment is for not more than five months per
calendar year. As used in the Plan, the term “UK Employee” means a regular
employee of a Participating Subsidiary who has his or her home office in the
United Kingdom. As used in the Plan, the term “France Employee” means a regular
employee of a Participating Subsidiary who has his or her home office in France.

 

5. Offerings.

 

(a) Offerings and Purchase Periods. The Plan shall be implemented by a series of
overlapping two-year offerings (Two-Year Offerings) with a new Two-Year Offering
commencing on January 1 and July 1 of each year beginning with July 1, 2002;
provided, however, that (i) with respect to UK Employees and France Employees,
the Plan shall be implemented by a series of six-month offerings (Six-Month
Offerings, and together with the Two-Year Offerings, the Offerings) with a new
Six-Month



--------------------------------------------------------------------------------

Offering commencing on January 1 and July 1 of each year beginning with July 1,
2002, and (ii) effective for the Offering commencing on July 1, 2004, UK
Employees shall participate in the Two-Year Offerings instead of the Six-Month
Offerings. Accordingly, up to four separate Two-Year Offerings may be in process
at any time, but an employee may only participate in one Offering at a time. The
first day of each Offering is the “Offering Date” for that Offering. Each
Two-Year Offering shall end on the second anniversary of its Offering Date and
each Six-Month Offering shall end on the date six months after its Offering
Date. Each Two-Year Offering shall be divided into four six-month purchase
periods (Purchase Periods), one of which shall end on each January 1 and July 1
during the term of the Two-Year Offering, and each Six-Month Offering shall
consist of a single six-month Purchase Period. The last day of each Purchase
Period is a “Purchase Date” for the applicable Offering.

 

(b) Grants; Limitations. On each Offering Date, each eligible employee
(Optionee) shall be granted an option under the Plan to purchase shares of
Common Stock on the Purchase Date(s) for the Offering for the price determined
under paragraph 8 of the Plan exclusively through payroll deductions authorized
under paragraph 6 of the Plan; provided, however, that (i) all options granted
to Optionees who are France Employees on the Offering Date, or who are UK
Employees on the Offering Date if the Offering Date is prior to July 1, 2004,
shall be options to purchase shares in the Six-Month Offering commencing on the
Offering Date and all options granted to Optionees who are not UK Employees or
France Employees on the Offering Date, or who are UK Employees on the Offering
Date if the Offering Date is on or after July 1, 2004, shall be options to
purchase shares in the Two-Year Offering commencing on the Offering Date, (ii)
no option shall permit the purchase of more than 1,600 shares on any Purchase
Date, and (iii) no option may be granted pursuant to the Plan that would allow
an Optionee’s right to purchase shares under all employee stock purchase plans
of the Company and its parent and subsidiaries to accrue at a rate that exceeds
$25,000 of fair market value of shares (determined at the date of grant) for
each calendar year in which such option is outstanding. For this purpose, the
right to purchase shares pursuant to a subscription accrues on the Purchase
Date.

 

(c) Special 2002 Purchase Date and Offering Date. September 30, 2002 shall be a
Purchase Date under the Plan resulting in short Purchase Periods running from
July 1, 2002 to September 30, 2002 and from September 30, 2002 to January 1,
2003 for each Offering in process at that time. October 1, 2002 shall be an
Offering Date under the Plan. The Offering commencing on October 1, 2002 to
Optionees who are not UK Employees or France Employees (Special Two-Year
Offering) shall continue for 27 months and end on January 1, 2005 but shall for
all purposes of the Plan be considered a Two-Year Offering. The Offering
commencing on October 1, 2002 to Optionees who are UK Employees or France
Employees (Special Six-Month Offering) shall continue for 3 months and end with
a Purchase Date on January 1, 2003 but shall for all purposes of the Plan be
considered a Six-Month Offering. The first Purchase Date in the Special Two-Year
Offering shall be on January 1, 2003 and subsequent Purchase Dates in the
Special Two-Year Offering shall occur every six months thereafter on July 1,
2003, January 1, 2004, July 1, 2004 and January 1, 2005. Paragraph 9 of the Plan
shall not apply to the Purchase Date occurring on September 30, 2002; instead,
if the fair market value of a share of Common Stock on the Offering Date of the
Special Two-Year Offering is less than the fair market value of a share of
Common Stock was on the Offering Date of any prior Two-Year Offering in process
at that time, then every participant in each such prior Two-Year Offering shall
automatically be withdrawn from such prior Two-Year Offering and be enrolled in
the Special Two-Year Offering. Similarly, if the fair market value of a share of
Common Stock on the Offering Date of the Special Six-Month Offering is less than
the fair market value of a share of Common Stock was on the Offering Date of the
prior Six-Month Offering in process at that time, then every participant in such
prior Six-Month Offering shall automatically be withdrawn from such prior
Six-Month Offering and be enrolled in the Special Six-Month Offering.
Notwithstanding language to the contrary in paragraph 6 of the Plan, Optionees
may submit their subscription and payroll deduction authorizations to commence
participation in the Special Two-Year Offering or the Special Six-Month
Offering, as the case may be, or may amend payroll deduction

 

2



--------------------------------------------------------------------------------

authorizations effective for the first paycheck during such Special Offerings,
at any time on or before various dates to be determined by the Company based on
payroll practices in their respective countries of employment. This paragraph
5(c) was added to the Plan by an amendment adopted by the Board of Directors on
September 11, 2002 and shall expire and cease to be a part of the Plan once the
Special Two-Year Offering has expired.

 

6. Participation in the Plan.

 

(a) Initiating Participation. Optionees may participate in an Offering under the
Plan by submitting to the Company, in the form specified by the Company, a
subscription and payroll deduction authorization. The subscription and payroll
deduction authorization must be submitted no later than 10 days prior to the
Offering Date. Once submitted, a subscription and payroll deduction
authorization shall remain in effect unless amended or terminated, and upon the
expiration of an Offering the participants in that Offering will be
automatically enrolled in the new Offering starting the same day. The payroll
deduction authorization will authorize the employing corporation to deduct a
specific amount from each of the Optionee’s regular paychecks during the
Offering other than a paycheck issued on the Offering Date. The Optionee may not
specify a payroll deduction amount that is less than $10 or greater than 10
percent of the gross amount of the Optionee’s base salary, bonus compensation,
hourly compensation, including overtime pay, and commission earnings, for each
payroll period. Each Participating Subsidiary will promptly remit the amount of
payroll deductions to the Company. If an employee who is participating in the
1989 Plan ceases to be eligible to participate in the 1989 Plan and
simultaneously becomes eligible to participate in this Plan, either as a result
of a change in employing corporation or a determination by the Committee that
the participant’s employing corporation shall be a Participating Subsidiary
under this Plan and shall no longer be a participating subsidiary under the 1989
Plan, the participant’s subscription and payroll deduction authorization
submitted under the 1989 Plan shall be deemed to have been submitted under this
Plan and shall be effective for the next Offering under this Plan commencing on
or after the date of the change in the employee’s status.

 

(b) Amending Participation. After an Optionee has begun participating in the
Plan by initiating payroll deductions, the Optionee may not amend the payroll
deduction authorization except for an amendment effective for the first paycheck
following a Purchase Date. Notwithstanding the foregoing, if the amount of
payroll deductions from any Optionee during any Purchase Period of an Offering
exceeds the maximum amount that can be applied to purchase shares on the next
Purchase Date of that Offering under the limitations set forth in paragraph 5(b)
of the Plan, then (i) as soon as practicable following a written request from
the Optionee, payroll deductions from the Optionee shall be suspended and all
such excess amounts shall be refunded to the Optionee, (ii) the Optionee shall
not as a result of such suspension be considered to have terminated
participation in the Offering, and (iii) payroll deductions from the Optionee
shall resume as of the next Purchase Period at the rate set forth in the
Optionee’s then effective payroll deduction authorization.

 

(c) Terminating Participation. After an Optionee has begun participating in the
Plan by initiating payroll deductions, the Optionee may terminate participation
in the Plan any time prior to the tenth day before a Purchase Date by notice to
the Company in the form specified by the Company. Participation in the Plan
shall also terminate when an Optionee ceases to be eligible to participate in
the Plan for any reason, including death, retirement or the Optionee’s employing
corporation ceasing to be a Participating Subsidiary. An Optionee may not
reinstate participation in the Plan with respect to a particular Offering after
once terminating participation in the Plan with respect to that Offering. Upon
termination of an Optionee’s participation in the Plan, the Company will pay to
the Optionee all amounts deducted from the Optionee’s pay and not yet used to
purchase shares under the Plan.

 

3



--------------------------------------------------------------------------------

(d) France Employee Change in Status. If a France Employee who is participating
in the Plan ceases to be a France Employee but continues to be eligible to
participate in this Plan as a result of a change in his or her home office to a
location outside of France, the employee shall continue to participate in the
Six-Month Offering underway at the time of the change and shall be eligible for
the next Two-Year Offering commencing on or after the date of the change. If a
non-France Employee who is participating in the Plan becomes a France Employee
as a result of a change in his or her home office to a location in France, the
employee shall continue to participate in the Two-Year Offering underway at the
time of the change only until the next Purchase Date in that Offering and shall
then be enrolled in the Six-Month Offering commencing on that Purchase Date.

 

7. Purchase of Shares. All amounts withheld from the pay of an Optionee shall be
credited to the Optionee’s account under the Plan by the Custodian appointed
under paragraph 10. The amounts withheld may be accumulated by the Company and
paid to the Custodian at any time prior to the Purchase Date. No interest will
be paid on the amounts accumulated by the Company or the amounts held in any
account maintained by the Custodian. On each Purchase Date, the amount of the
account of each Optionee will be applied to purchase of shares by that Optionee
from the Company. Although an Optionee’s account may reflect a fraction of a
share, no fractional shares will be sold by the Company or delivered pursuant to
paragraph 10. Any cash balance remaining in an Optionee’s account after a
Purchase Date or upon termination of participation shall be refunded to the
Optionee.

 

8. Option Price. The price at which Common Stock shall be purchased on any
Purchase Date in an Offering shall be the lesser of (i) 85 percent of the fair
market value of a share of Common Stock on the Offering Date of the Offering, or
(ii) 85 percent of the fair market value of a share of Common Stock on the
Purchase Date. The fair market value of a share of Common Stock on any date
shall be the closing price on the immediately preceding trading day as reported
by the Nasdaq National Market or, if the Common Stock is not reported on the
Nasdaq National Market, such other reported value of the Common Stock as shall
be specified by the Board of Directors.

 

9. Automatic Withdrawal and Re-enrollment. If the fair market value of a share
of Common Stock on any Purchase Date of a Two-Year Offering is less than the
fair market value of a share of Common Stock was on the Offering Date for such
Two-Year Offering, then every participant in that Two-Year Offering shall
automatically (a) be withdrawn from such Two-Year Offering after the acquisition
of the shares of Common Stock on such Purchase Date, and (b) be enrolled in the
new Two-Year Offering commencing on such Purchase Date.

 

10. Delivery and Custody of Shares. Shares purchased by Optionees pursuant to
the Plan shall be delivered to and held in the custody of such investment or
financial firms (each a Custodian) as shall be appointed by the Committee. By
appropriate instructions to the Custodian on forms to be provided for that
purpose, an Optionee may from time to time (a) sell all or part of the shares
held by the Custodian for the Optionee’s account at the market price at the time
the order is executed, (b) obtain transfer into the Optionee’s own name of all
or part of the shares held by the Custodian for the Optionee’s account and
delivery of such shares to the Optionee, or (c) obtain transfer of all or part
of the shares held for the Optionee’s account by the Custodian to a regular
individual brokerage account in the Optionee’s own name, either with the firm
then acting as Custodian or with another firm.

 

11. Records and Statements. The Custodian will maintain the records of the Plan.
As soon as practicable after each Purchase Date each Optionee shall receive a
statement showing the activity of the Optionee’s account since the last Purchase
Date and the balance on the Purchase Date as to both cash and shares. Optionees
will be furnished such other reports and statements, and at such intervals, as
the Committee shall determine from time to time.

 

4



--------------------------------------------------------------------------------

12. Expenses of the Plan. The Company will pay all expenses incident to
operation of the Plan, including costs of recordkeeping, accounting fees, legal
fees, commissions and issue or transfer taxes on purchases pursuant to the Plan.

 

13. Rights Not Transferable. The right to purchase shares under this Plan is not
transferable by an Optionee and is exercisable during the Optionee’s lifetime
only by the Optionee.

 

14. Dividends and Other Distributions. Cash dividends and other cash
distributions, if any, on shares held by the Custodian will be paid currently to
the Optionees entitled thereto unless the Company subsequently adopts a dividend
reinvestment plan and the Optionee directs that cash dividends be invested in
accordance with such plan. Stock dividends and other distributions in shares of
the Company on shares held by the Custodian shall be issued to the Custodian and
held by it for the account of the respective Optionees entitled thereto.

 

15. Voting and Shareholder Communications. In connection with voting on any
matter submitted to the shareholders of the Company, the Custodian will cause
the shares held by the Custodian for each Optionee’s account to be voted in
accordance with instructions from the Optionee or, if requested by an Optionee,
will furnish to the Optionee a proxy authorizing the Optionee to vote the shares
held by the Custodian for the Optionee’s account. Copies of all general
communications to shareholders of the Company will be sent to Optionees
participating in the Plan.

 

16. Tax Withholding. In connection with purchases of shares under the Plan, the
Company shall determine the amounts, if any, required to be withheld to satisfy
any applicable tax withholding or other withholding obligations of Participating
Subsidiaries under the laws of the jurisdictions in which Optionees perform
services. The Participating Subsidiaries shall withhold such amounts from other
amounts payable to the Optionee, including salary, subject to applicable law.
With respect to UK Employees, the Committee shall adopt rules pursuant to which
all or any part of the employer portion of national insurance contributions
payable in connection with purchases of shares under the Plan by such employees
shall be withheld from other amounts payable to the UK Employees, including
salary, subject to applicable law.

 

17. Responsibility. Neither the Company, its Board of Directors, the Committee,
any Participating Subsidiary, nor any officer or employee of any of them shall
be liable to any Optionee under the Plan for any mistake of judgment or for any
omission or wrongful act unless resulting from willful misconduct or intentional
misfeasance.

 

18. Conditions and Approvals. The obligations of the Company under the Plan
shall be subject to compliance with all applicable state and federal laws and
regulations, the rules of any stock exchange on which the Company’s securities
may be listed, and the approval of federal and state authorities or agencies
with jurisdiction in the matter. The Company will use its best efforts to comply
with such laws, regulations and rules to obtain required approvals.

 

19. Amendment of the Plan. The Board of Directors may from time to time amend
the Plan in any and all respects.

 

20. Termination of the Plan. The Plan shall terminate when all of the shares
reserved for purposes of the Plan have been purchased, provided that the Board
of Directors in its sole discretion may at any time terminate the Plan without
any obligation on account of such termination, except that such termination
shall not affect previously granted options still outstanding.

 

5